 
 
I 
108th CONGRESS
2d Session
H. R. 4121 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2004 
Mr. Rehberg (for himself and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Federal Meat Inspection Act to help ensure a healthy food supply, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Consumer and Producer Protection Act of 2004.  
2.Prevention of slaughter for human consumption of certain cattle 
(a)Non-ambulatory definedSection 1 of the Federal Meat Inspection Act (21 U.S.C. 601) is amended by adding at the end the following new subsection: 
 
(w)The term non-ambulatory shall apply to any cattle that, at the time of examination and inspection under section 3(a), is unable to rise from a recumbent position or unable to walk for any reason, including metabolic conditions or central nervous system disorders, unless the reason for such inability is fatigue, stress, obdurator nerve paralysis, obesity, or one or more broken or fractured appendages, severed tendons or ligaments, or dislocated joints.. 
(b)Prohibition on allowing certain cattle to pass inspectionSection 3(a) of the Federal Meat Inspection Act (21 U.S.C. 603(a)) is amended by adding at the end the following new sentence:  
All cattle found on such inspection to be non-ambulatory, to test positive for central nervous system disorders, to exhibit signs of bovine spongiform encephalopathy (including moribund condition, tetanus, or emaciation), or to be dead prior to examination and inspection shall be found to be adulterated for purposes of section 4.. 
 
